Citation Nr: 1220507	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-25 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for disability of the upper back.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel









INTRODUCTION

The Veteran served on active duty from August 2004 to October 2005.  He served as a member of the National Guard, which service included a period of active duty for training from November 2001 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claim for service connection for an upper back disability.  


FINDING OF FACT

The Veteran has been diagnosed with a chronic soft tissue strain of the upper back that is traceable to his military service.  


CONCLUSION OF LAW

The Veteran has chronic soft tissue strain of the upper back that is the result of injury or disease incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addressing the issue of current disability, the United States Court of Appeals for Veteran's Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records (STRs) reflect the Veteran's complaint of upper back pain in September 2004 and his report that he had injured his back during basic training in 2001.  It was noted that the Veteran's pain reportedly increased with activity.  Clinical examination of the Veteran was negative.  A November 2006 Initial Medical Review Form (DA Form 7349) noted the Veteran's report of back problems in April 2006.  Otherwise, the STRs do not reflect complaints or treatment for back pain.  

VA treatment records, dated from May to August 2009, note the Veteran's complaints of upper back pain (between the scapulae) for about seven years, with increased pain with twisting.  In particular, a May 2009 VA treatment record documented the Veteran's complaints of intermittent pain in the mid-thoracic region for many months, with the pain exacerbated during prolonged activity.  The clinician noted that the Veteran was very stressed about being recalled back onto active duty.  A June 2009 x-ray report of the cervical spine revealed no abnormality.  

In a report of August 2009 VA examination, the examiner reported that there was tenderness over the Veteran's mid-thoracic spine on deep palpation.  Additionally, there was a report of pain from the Veteran when there was flexion more than 45 degrees, extension more than15 degrees, and lateral bending to either side beyond 15 degrees.  The examiner's impression was chronic soft tissue strain of the upper back.  The examiner commented that he did not think the Veteran had any serious underlying back problem or significant disability.  

The Veteran underwent a subsequent VA examination in July 2011.  (The examination was conducted by the same examiner who had seen the Veteran in August 2009.)  The Veteran was noted to report that his back pain was fairly constant and that it was worse during activity.  Range-of-motion testing did not demonstrate an increase in pain.  The examiner's impression was chronic back strain that had resolved.  The examiner commented that it was his impression that the Veteran's back problem was temporary, having been brought on by the Veteran's wearing of heavy military equipment.  However, once the Veteran stopped wearing the equipment the back problems disappeared.  The examiner opined that the Veteran had been left with no residual disability due to the transient back strain.  

The Board has reviewed the Veteran's written contentions and notes that the Veteran's predominant complaint has been that of chronic back pain.  He has reported being in pain every day and that the pain increases when his activity level increases.  Thus, his activities were becoming limited due to pain.  Generally speaking, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The August 2009 VA examiner's finding that the Veteran did not have any serious underlying problem or significant disability, implies something less than serious or significant, but nonetheless, some problem or disability.  With that said, the examiner attributed the Veteran's back pain to a clinical diagnosis of chronic soft tissue strain of the upper back.  Per the Court's holding in McClain, the Veteran need only have a current diagnosis at the time of the claim and during the pendency of the appeal in order to have a "current" disability.  Therefore, the Board finds that the Veteran has demonstrated a current disability.  
The Board also notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, the Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Id. at 1335-36.  Here, the Board finds the Veteran, as a layperson, is competent to describe symptoms such as pain or other readily identifiable features that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Likewise, the Veteran's statements are deemed credible with regard to the history of his back pain and the continuity of symptomatology since service.  This finding is consistent with the VA examiner's description of the Veteran's disability as "chronic," as noted both in the August 2009 and July 2011 VA examinations.  Chronic is defined as "persisting over a long period of time."  See Dorland's Illustrated Medical Dictionary, 365 (31st ed. 2007).  Therefore, the evidence demonstrates medical evidence and/or lay statements of in-service incurrence of an injury or disease.  

Furthermore, the Board notes that there is competent medical evidence which establishes a relationship between the Veteran's in-service back strain and the current post-service diagnosis of chronic soft tissue strain to the upper back.  In the reports of August 2009 and July 2011 VA examinations, the Veteran's back pain was linked to his military service by the VA examiner.  Therefore, the Board finds that the necessary nexus between an in-service occurrence and a current disability has been established.  

Therefore, the evidence reflects a current upper back disability (as defined per the Court's holding in McClain), in-service occurrence of an upper back injury, and medical evidence linking the current upper back disability to the Veteran's active service period.  The Board concludes that service connection for chronic soft tissue strain of the upper back has been established.  



ORDER

Entitlement to service connection for chronic soft tissue strain of the upper back is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


